 

EXHIBIT 10.3

 

[ex10-3_001.jpg]

 

September 12, 2019

C/O Edward Carr

 

Dear Ed:

 

You previously executed a letter offer of employment setting forth the terms of
your employment as Chief Accounting Officer for Abeona Therapeutics Inc. (the
“Corporation”) dated as of October 17, 2018 (the “Offer”). We are hereby
revising the terms of your employment as follows:

 

1.The following section entitled “Severance” shall be added as the third section
of the Offer:

 

“If your employment is terminated by the Company other than for cause, in
addition to any other amounts to which you may be entitled, you will be entitled
to a payment equal to the sum of fifty percent (50%) of your Base Salary plus
fifty percent (50%) of your target performance bonus.”

 

2.From and after the execution of this Amendment, all references in the Offer to
“this offer,” “hereof,” “herein,” and similar words or phrases shall mean and
refer to the Offer as amended, including this Amendment. This Amendment shall
not be modified, supplemented, amended, or terminated in any manner whatsoever,
except by a written instrument signed by the party against which such
modification, supplement, amendment, or termination is sought to be enforced.

 

3.Except as expressly modified by this Amendment, all other terms and conditions
of the Offer shall remain in full force and effect.

 

Please acknowledge your acceptance of this offer by returning a signed copy of
this letter.

 

Very truly yours,   AGREED AND ACCEPTED:       /s/ Kristina Maximenko   /s/
Edward Carr VP, Human Resources   Edward Carr Abeona Therapeutics Inc.    

 

   

   

 